Exhibit 10.6

RESTRICTIVE COVENANT AGREEMENT

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is entered into by and
between DESTINATION MATERNITY CORPORATION, a Delaware corporation (the
“Company”) and the undersigned individual (the “Employee”).

WHEREAS, in the course of his or her employment (or continued employment) with
the Company, the Employee will be provided with access to the Company’s trade
secrets and confidential information; and

WHEREAS, in an effort to protect the Company’s trade secrets and confidential
information, amongst other reasons, the Company and the Employee desire to set
forth in writing certain terms and conditions of their employment relationship
including, but not limited to, restrictions imposed upon the Employee pertaining
to use by the Employee of such information.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

  1. CONFIDENTIAL INFORMATION: Confidential Information means information which
the Company regards as confidential or proprietary and which the Employee learns
or develops during or related to his or her employment, including, but not
limited to, information relating to:

 

  a. the Company’s products, suppliers, pricing, costs, sourcing, design, fabric
and distribution processes;

 

  b. the Company’s marketing plans and projections;

 

  c. lists of names and addresses of the Company’s employees, agents, factories
and suppliers;

 

  d. the methods of importing and exporting used by the Company;

 

  e. manuals and procedures created and/or used by the Company;

 

  f. trade secrets or other information that is used in the Company’s business,
and which give the Company an opportunity to obtain an advantage over
competitors who do not know such trade secrets or how to use the same; and

 

  g. software in various stages of development (source code, object code,
documentation, flow charts), specifications, models, data and customer
information.

The Employee assigns to Company any rights he or she may have in any
Confidential Information. The Employee shall not disclose any Confidential
Information to any third-party or use any Confidential Information for any
purposes other than as authorized by the Company.

The Employee agrees not to disclose to Company or use for its benefit any
confidential information that he or she may possess from any prior employers or
other sources.

 

  2.

SURRENDER OF MATERIALS: The Employee hereby agrees to deliver to the Company
promptly upon request or on the date of termination of the Employee’s
employment, all documents, copies thereof and other materials in the Employee’s
possession pertaining to the business of the Company and its customers,
including, but not limited to, Confidential Information (and each and every
copy, disk, abstract, summary or reproduction of the same made by or for the
Employee or acquired by the



--------------------------------------------------------------------------------

 

Employee). The Employee will be responsible for the value of all Company or
customer property that is not timely returned. The Employee authorizes the
Company to deduct the fair market value of such property from any monies owed to
him or her.

 

  3. NON-COMPETITION AND NON-SOLICITATION: The Employee acknowledges that the
Company has developed and maintains at great expense, a valuable supplier
network, supplier contacts, many of which are of longstanding, product designs,
and other information of the type described in paragraph 1 of this Agreement,
and that in the course of his or her employment (or continued employment) by the
Company, the Employee will be given Confidential Information concerning such
suppliers and products, including information concerning such suppliers’
purchasing personnel, policies, requirements, and preferences, and such
product’s design, manufacture and marketing.

 

  a. Accordingly, the Employee agrees that during the period of his or her
service with the Company and its affiliates, and for the twenty-four (24) month
period following immediately thereafter (regardless of the reason for the
cessation of such service and regardless of whether such cessation was initiated
by the Company or the Employee), the Employee will not directly or indirectly:

(i) on the Employee’s behalf, or on behalf of any other person or entity,
perform any act with respect to the design, manufacture, sale, attempted sale or
promotion of the sale of any Conflicting Product.

(ii) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative, or
consultant, or use or permit the Employee’s name to be used in connection with:
(a) any entity offering for sale or contemplating offering for sale any
Conflicting Product, (b) any Competing Business, or (c) any entity which would
require by necessity use of Confidential Information.

The term “Conflicting Product” shall mean any product, process or service which
is the same as, similar to, or in any manner competitive with any Company
product (which includes third-party products that are distributed by Company),
process, or service. Conflicting Product includes, but is not limited to
maternity and nursing apparel and related accessories.

The term “Competing Business” shall mean any business or enterprise engaged in
the design, manufacture or sale of any maternity or nursing apparel or related
accessories, or in any other business engaged in by the Company at the time of
Employee’s termination of employment from the Company within: (x) a state or
commonwealth of the United States or the District of Columbia, or (y) any
foreign country, in which the Company has engaged in any such business within
the prior year or has undertaken preparations to engage.

 

  b.

During the period of Employee’s service with the Company and its affiliates, and
for the twenty-four (24) month period following immediately thereafter, the
Employee will not induce, attempt to induce (or in any way assist any other
person in inducing or attempting to induce) any employee, consultant, supplier,
licensor, licensee, contractor, agent, strategic partner, distributor or other
person to terminate or modify any agreement, arrangement, relationship or course
of dealing with the Company.

 

-2-



--------------------------------------------------------------------------------

 

Further, during such period Employee will not directly or indirectly, on
Employee’s own behalf or on behalf of any other person or entity, employ or
solicit for employment any current or former Company employee or agent.

 

  c. The Employee acknowledges that any breach by him or her of the provisions
of this Section 3 (the “Restrictive Covenants”), whether or not willful, will
cause continuing and irreparable injury to the Company for which monetary
damages alone would not be an adequate remedy. The Employee shall not, in any
action or proceeding to enforce the Restrictive Covenants, assert the claim or
defense that such an adequate remedy at law exists. If there is a breach or
threatened breach of any of the Restrictive Covenants, or any other obligation
contained in this Agreement, the Company shall be entitled to an injunction
restraining the Employee from any such breach without the necessity of proving
actual damages, and the Employee waives the requirement of posting a bond.
Nothing herein, however, shall be construed as prohibiting the Company from
pursuing other remedies for such breach or threatened breach.

 

  d. The Employee agrees to disclose the existence and terms of the Restrictive
Covenants to any person for whom the Employee performs services for during the
24 month period immediately following any cessation of his or her service with
the Company and its affiliates.

 

  e. The Employee acknowledges that the Restrictive Covenants are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates,
that the duration and scope of the Restrictive Covenants are reasonable given
the Employee’s position within the Company, and that the Company would not have
entered into that certain Executive Employment Agreement between the Company and
the Employee dated on or about the date hereof (the “Employment Agreement”) or
otherwise agreed to provide the increased severance protection described in the
Executive Employment Agreement in the absence of the Employee’s execution of
this Agreement.

 

  4. OTHER CONDITIONS OF EMPLOYMENT: The Employee shall be subject to other
terms and conditions of employment as set forth in the prevailing Company: a)
Team Member Handbook, b) insider trading policies, and c) any other Company
policies, all of which shall be subject to interpretation and change from time
to time at the sole discretion of the Company.

 

  5.

GOVERNING LAW AND RELATED MATTERS: This Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania. The Employee agrees that in the event of any violation of this
Agreement, or any other matter arising out of or relating to this Agreement, an
action may be removed to or commenced by the Company in any federal or state
court of competent jurisdiction in the Commonwealth of Pennsylvania. The
Employee hereby waives, to the fullest extent permitted by law, any objection
that he or she may now or hereafter have to such jurisdiction or to the laying
of the venue of any such suit, action or proceeding brought in such a court and
any claim that such suit, action or proceeding has been brought in an
inconvenient forum. The Employee agrees that effective service of process may be
made upon Employee by mail to any address Employee has provided to Company. In
the event the Company files suit against the Employee for any reason, or in the
event the Company is otherwise involved in litigation concerning this Agreement
or

 

-3-



--------------------------------------------------------------------------------

 

the employment relationship between the parties, and a court of competent
jurisdiction finds in favor of the Company on any such matter, the Employee
shall reimburse the Company its reasonable costs and attorney’s fees incurred in
connection with such suit.

The various parts of this Agreement are intended to be severable. Should any
part be rendered or declared invalid be reason of any legislation or by a decree
of a court of competent jurisdiction, such part shall be deemed modified to the
extent required by such legislation or decree and the invalidation or
modification of such part shall not invalidate or modify the remaining parts
hereof. Without limiting the generality of the foregoing, if the scope of any
covenant contained in this Agreement is too broad to permit enforcement to its
full extent, such covenant shall be enforced to the maximum extent permitted by
law. The Employee agrees that such scope may be judicially modified accordingly.

 

  6. ASSIGNMENT: The Company may assign its rights under this Agreement to any
affiliate or to any successor to its assets and business by means of
liquidation, dissolution, sale of assets or otherwise. The obligations of
Employee hereunder are personal to him or her and may not be assigned.

 

  7. ENTIRE AGREEMENT: This Agreement, together with the Executive Employment
Agreement, Sections 5-12 of that certain Employment Agreement between Executive
and the Company executed on July 14, 2006 and Sections 4-8 of that certain
Change in Control Agreement between Executive and the Company executed July 14,
2006 represent the full and complete understanding between the Company and the
Employee with respect to the subject matter hereof and supersedes all prior
representations and understandings, whether oral or written and, except as
provided for herein, shall not be modified except upon written amendment
executed by Employee and an officer of Company holding the position of Vice
President or above.

 

  8. ACKNOWLEDGMENTS: The Employee acknowledges that he or she was provided with
an ample opportunity to read, ask questions, seek clarification, and seek
counsel with respect to this Agreement before executing it. The Employee
acknowledges that he or she has read this Agreement in its entirety and
understands all of its terms and conditions. Finally, Employee acknowledges
receipt of a signed copy of this Agreement.

IN WITNESS WHEREOF, the parties have each executed this instrument on the day
and year written below, respectively.

 

Destination Maternity Corporation      Employee By:   

/s/ Edward M. Krell

     By:   

/s/ Ronald J. Masciantonio

Title:   

Chief Executive Officer

     Printed Name:   

Ronald J. Masciantonio

Date:   

July 16, 2009

     Date:   

July 16, 2009

Executed At:   

Philadelphia, PA

     Executed At:   

Philadelphia, PA

 

-4-